Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 07/08/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of prior-filed application as ADS filed on 07/08/2022 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 16 of U.S. Patent No. 11,412,350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 12, and 18. Accordingly, allowing the broader instant claims 1, 12, and 18 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

5.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
determining, by a computing device, a current location of the computing device (lines 7-18 of col. 21);
receiving, by the computing device, image data corresponding to one or more images captured by one or more cameras at the current location of the computing device (lines 7-11 of col. 21);
matching one or more objects captured within the image data with map information corresponding to the current location of the computing device (lines 19-24 of col. 21); and 
determining, by the computing device, a directional orientation of the computing device based at least in part on matching the one or more objects captured within the image data with the map information (lines 26-30 of col. 21).

5.2.	Other independent instant claims 12 and 18 are product and device claims reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claims 12 and 18 could be compared to patent claims 8 and 16 respectively in the same way such that instant claim 1 is compared to patent claim 1 set forth above.

5.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, 6-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman Pub. No.: US 2011/0199479 A1 in view of Carter et al.  Pub. No.: US 2010/0191459 A1 and Kankainen Pub. No.: US 2011/0161875 A1. 

Claim 1
Waldman discloses a method (fig. 4 for augmenting the capture image or video stream with a directional map on a display), comprising:

    PNG
    media_image1.png
    521
    804
    media_image1.png
    Greyscale

	determining, by a computing device, a current location of the computing device (404 in fig. 4 and par. 0035 for detecting geographic position of the handheld communication device);
receiving, by the computing device, image data captured by one or more cameras (402 in fig. 4 could be a still image explained in par. 0034) at the current location of the computing device (408 in fig. 4); and 
determining, by the computing device, a directional orientation of the computing device (404 in fig. 4 for detecting camera direction and tilt of the handheld communication device in par. 0035) based at least in part on matching the one or more objects captured within the image data with the map information (312-314-310 in fig. 3).
	Although Waldman does not explicitly show: “image data corresponding to one or more images captured by one or more cameras; and matching one or more objects captured within the image data with map information corresponding to the current location of the computing device”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “image data corresponding to one or more images captured by one or more cameras”, recall that Waldman explains visually augmenting POI data on the captured image or video stream (410 in fig. 4; see fig. 3, Golden Gate Park, Dolores). In particular, Carter teaches associating the picture data, camera location and orientation embedded in the header, including information time, the data, the season the picture was capture, day or night, task specification indicators indication walking, biking or driving with the captured image (par. 0057 in view of steps 150-160-170 in fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify augmented reality maps of Waldman by providing image matching of mobile navigation as taught in Carter. Such a modification would have included a navigation system on a mobile device to locate a desired article within an image of several different articles so that the augmented reality display would have helped users better orient themselves as suggested in par. 0010-0011 of Carter. 
	Secondly, to address the obviousness of the claim limitation “matching one or more objects captured within the image data with map information corresponding to the current location of the computing device”, recall that Waldman displaying the directional map on the captured still image or video stream with point of interest based on a search term (fig. 3-4). In fact, POI augmented display on the captured image in fig. 3 of Waldman could have involved matching the POI data to the captured image corresponding to the current location. What’s more, Carter explains how to embed metadata to the captured image and video images for creating a database (fig. 1), and thus, displaying the images in association with the map (in fig. 2) would include comparing the captured image and the imaged associated with metadata in the database. To advance the prosecution, further evidence could be seen in Kankainen. 

    PNG
    media_image2.png
    400
    535
    media_image2.png
    Greyscale
 
In particular, Kankainen teaches geographically mapping a location of the UE (par. 0043), rendering points of interest on a mapping display based on location information (fig. 4 and see fig. 6), and capturing image of mapping display (413 in fig. 4, decluttering would involve matching). It means that in figure 6, POIs are matched to display on the map and additionally are matched for grouping display.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify augmented reality maps of Waldman in view of Carter by providing a mapping display as taught in Kankainen to obtain the claimed invention as specified in the claim. Such a modification would have included a mapping display in a navigation system on a mobile device to provide user interfaces for points of interest so that user could have easily understood and quickly utilized the navigational information as suggested in par. 0001 of Kankainen. 

Claim 2
Waldman, in view of Carter and Kankainen, discloses the method of claim 1, wherein the one or more cameras comprise one or more cameras of the computing device (Waldman, camera 638 in fig. 6 and thus the combined prior art reads on the claim).

Claim 3
Waldman, in view of Carter and Kankainen, discloses the method of claim 1, wherein receiving the image data comprises: causing the one or more images (Waldman, 402 in fig. 4 for capturing) to be captured by the one or more cameras (Waldman, camera 638 in fig. 6) in response to a mobile application being opened or launched (Waldman, an augment reality application executed by the processor in par. 0047; hence, the combined prior art renders the claim obvious).



Claim 4
Waldman, in view of Carter and Kankainen, discloses the method of claim 1, further comprising: 
causing one or more other devices (Waldman, compass, accelerometer and GPS in fig. 6; Carter, fig. 11-12, GPS and accelerometer and server) to capture at least a portion of the one or more images (Carter, 120 in fig. 1 receives captured image data, acceleration data and camera orientation data such that location data from GPS and acceleration data from accelerometer and camera orientation data from compass are captured along with video or image), and wherein receiving the image data comprises receiving the image data from the one or more other devices (Carter, picture and video images are stored along with the metadata received from GPS, accelerometer and compass; therefore, the combined prior art renders the claim obvious).

Claim 6
Waldman, in view of Carter and Kankainen, discloses the method of claim 1, wherein matching the one or more objects captured within the image data with the map information comprises: 
identifying one or more line segments within the image data (Carter, segment captured between standing still and walking in par. 0079; Kankainen, decluttering manager determines mapping display for overlaying selected POI in par. 0022 and fig. 1; see fig. 2 and par. 0034); and 
determining the one or more objects within the image data based on the one or more line segments (Kankainen, 401-403-411-413-415 in fig. 4 and see par. 0053; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 7
Waldman, in view of Carter and Kankainen, discloses the method of claim 6, wherein determining the one or more objects comprises determining one or more streets, sidewalks, or paths within the image data (see fig. 3 of Waldman; (Carter, segment captured between standing still and walking in par. 0079), and wherein matching the one or more objects captured within the image data with the map information comprises matching the one or more streets, sidewalks, or paths within the image data with one or more streets, sidewalks, or paths represented within the map information (Kankainen, decluttering manager determines mapping display for overlaying selected POI in par. 0022 and fig. 1; see fig. 2 and par. 0034; 401-403-411-413-415 in fig. 4 and see par. 0053; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim; see MPEP 2143, KSR Exemplary Rationale G).

Claim 8
Waldman, in view of Carter and Kankainen, discloses the method of claim 1, wherein matching the one or more objects captured within the image data with the map information comprises: 
identifying one or more buildings or landmarks within the image data as at least a portion of the one or more objects (Waldman, Park in fig. 2-3, and viewing multiple story building in par. 0030, 404 in fig. 4 determines streets, buildings and POI; buildings 620 and roads 620 in fig. 6 of Carter; Kankainen, see fig. 1 and par. 0020 in view of fig. 6); and 
matching the one or more buildings or landmarks within the image data with one or more buildings or landmarks represented within the map information (fig. 1-4 of Waldman; POI in fig. 6 of Carter; decluttering manager determines mapping display for overlaying selected POI in par. 0022 and fig. 1; see fig. 2 and par. 0034; 401-403-411-413-415 in fig. 4 and see par. 0053; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim; see MPEP 2143, KSR Exemplary Rationale).

Claim 9
Waldman, in view of Carter and Kankainen, discloses the method of claim 1, wherein determining the current location of the computing device comprises matching the one or more objects captured within the image data with the map information to determine the current location (Carter, the direction of user and the direction of that camera in par. 0046) of the computing device (Carter, captured image data and the selected image vector in par. 0048 & 0050; par. 0053 in view of fig. 2 for displaying fig. 6; Kankainen, mapping information in par. 0028, 0040, par. 0049-0053 for fig. 4, and par. 0059-0061 for fig. 6; therefore, one of ordinary skill in the art would have considered the claim obvious by the rationales pointed out from the combined prior art).



Claim 10
Waldman, in view of Carter and Kankainen, discloses the method of claim 1, wherein determining the directional orientation comprises determining, by an augmented reality system of the computing device (Kankainen, augmented reality display in fig. 6 in view of fig. 4-5), the directional orientation of the computing device based at least in part on matching the one or more objects captured within the image data with the map information (Carter, direction in par. 0046 and fig. 4 and par. 0072; Kankainen, the device location, directional heading and tilt angle in par. 0022 & 0024, and oriental or direction heading in par. 0040; for these reasons, the combined prior art renders the claim obvious).

Claim 11
Waldman, in view of Carter and Kankainen, discloses the method of claim 10, wherein determining the directional orientation of the computing device comprises determining, by an image-based heading estimation component of the augmented reality system (Waldman, Buena Vista Park 180km with pointing arrow 310 in fig. 3-4; Carter, fig. 2-6; Kankainen, directional heading and tilt ang in par. 0022; a directional heading in fig. 3 and par. 0040), the directional orientation of the computing device based at least in part on matching the one or more objects captured within the image data with the map information (Waldman, directional arrow in display of fig. 3; Carter, fig. 1-6; Kankainen, heading directional in par. 0053 -0054 and see fig. 6; and hence, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale F).

Claim 12, 13 and 15-17
	Claims 12-13 and 15-17 are product claims corresponding to method claims 1, 3 and 6-8. All of the limitations in claims 12-13 and 15-17 are found reciting the same scopes of the respective limitations of claims 1, 3 and 6-8. Accordingly, claims 12-13 and 15-17 are considered obvious by the same rationales applied in the rejection of claims 1, 3 and 6-8 respectively set forth below.

Claim 18 and 20
	Claims 18 and 20 are device claims corresponding to method claims 1 and 8. All of the limitations in claims 18 and 20 are found reciting for the structure of the same scopes of the respective imitations of claims 1 and 8. Accordingly, claims 18 and 20 are considered obvious by the same rationales applied in the rejection of claims 1 and 8 respectively set forth above. Additionally, Waldman, discloses a computer device (fig. 5-6), comprising: memory to store image data captured by one or more cameras (camera 638 in fig. 6); and one or more processors coupled to the memory (processor 520 linked to NV storage 560 and RAM 570 in fig. 5).

Allowable Subject Matter
9.	Claims 5, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643